NO nm BA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-03061-MCE-AC Document 50 Filed 05/28/19 Page 1of3

ALTO LITIGATION, PC
Bahram Seyedin-Noor (Bar No. 203244)
bahram@altolit.com
Daniel Sakaguchi (Bar No. 222722)
daniel@altolit.com
Bryan Ketroser (Bar No. 239105)
bryan@altolit.com
Monica Mucchetti Eno (Bar No. 164107)
monica@altolit.com

4 Embarcadero Center, Suite 1400

San Francisco, CA 94111

Telephone: (415) 779-2586

Facsimile: (866) 654-7207

Attorneys for Defendant Doyle Rivers

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION
Case No.: 2:18-cv-03061-MCE-AC
INTEL CORPORATION,
, CONSENT ORDER GRANTING
Plaintiff, SUBSTITUTION OF ATTORNEY
Vv. .
Judge: Hon. Morrison C. England, Jr.
DOYLE RIVERS, an individual, and DOES 1
through 10, inclusive, Action Filed: November 27, 2018
Defendants. Trial Date: None

 

 

NOTICE IS HEREBY GIVEN THAT, pursuant to Eastern District of California Local
Rule 182(g) and subject to the approval of the court, defendant Doyle Rivers substitutes James
Kachmar of Weintraub Tobin Chediak Coleman Grodin, Law Corporation, State Bar No.
216781, as counsel of record in place of attorneys Bahram Seyedin-Noor, Daniel Sakaguchi,

Bryan Ketroser and Monica Mucchetti Eno (all of Alto Litigation, PC).

 

 

 

{2663672.DOCX;}
CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY
Case No. 2:18-CV-03061-MCE-AC

 
Be WwW bo

hy

10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

Case 2:18-cv-03061-MCE-AC Document 50 Filed 05/28/19 Page 2 of 3

Firm Name:
Address:
Phone No.:
Fax No.:

Email:

Contact information for new counsel is as follows:

Weintraub Tobin Chediak Coleman Grodin, Law Corporation
400 Capitol Mail, Floor 11, Sacramento, CA 95814

(916) 558-6000

(916) 446-1611

jkachmar@weintraub.com

T consent to the above substitution.

Date: MayZ6 2019 A k=

Doyle Rivgss ~

[ consent to being substituted,

Date: May 22,2019 {sf Bahram Seyedin-Noor

Bahram Seyedin-Noor
ALTO LITIGATION, PC

Date: May 22, 2019 /s/ Daniel Sakaguchi

Daniel Sakaguchi
ALTO LITIGATION, PC

Date: May 22, 2019 /s/ Bryan Ketroser

Bryan Ketroser
ALTO LITIGATION, PC

Date: May 22,2019 /s/ Monica M. Eno

Monica M. Eno
ALTO LITIGATION, PC

I consent to the above substitution.

Date: Maye 2019 =? CRAVEN [- C

Jaines Kachmar —
INTRAUB TOBIN CHEDIAK COLEMAN
' RODIN, LAW CORPORATION

 

 

 

§2663672. DOCK; }

 
aD

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-03061-MCE-AC Document 50 Filed 05/28/19 Page 3 of 3

The substitution of attorney is hereby APPROVED AND SO ORDERED.

Dated: , 2019

By:

 

Hon. Morrison C. England, Jr.

 

 

 

{2663672.DOCX; } l
CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY
Case No. 2:18-CV-03061-MCE-AC

 
